This case is reversed solely because the state was permitted to "cross-examine" its own witness, who had not testified in the main case. The witness was not a member of the jury trying the case. Just why the state attempted to discredit him before the jury when he was not a witness testifying is not explained. The court permitted the State to call one who had not testified and to attempt to show *Page 209 
the witness was unworthy of belief because he was supposed to be prepared to now swear contrary to what he may have said outside of the trial on hand. It had nothing to do with the case and should not have been permitted; but to reverse the case on this ground is an entirely different matter. Had this witness testified beforehand, the situation would have been different. Just why the state's attorney wanted to discredit an "outsider" before the jury is inexplicable. But the point before us is — did this act injure the defendant? This witness had not testified for the defendant, nor against the defendant. The majority decides all other points raised on the appeal in favor of the State. The fact the witness said he was a good friend of the defendant and "palled around with him" is of little moment, because he had not attempted to testify for the defendant, so far as the record shows.
I think it is a mistake to reverse a conviction admittedly justified by the evidence because the State's Attorney injected extraneous matters into the case. It is not enough to say he should not have done so. On appeal it is for the defendant to show that he was injured, or at least raise a reasonable assumption of injury. The time when appellate courts search for error is past. It is difficult to see how the defendant could claim to be injured because the State attempted to discredit someone who had not testified for either the State or the defendant.